Citation Nr: 1418628	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-10 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  He is the recipient of the Combat Infantryman Badge and Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and issued by the RO in Indianapolis, Indiana.  Jurisdiction of the Veteran's claims file currently resides with the RO in Waco, Texas.

The Board notes that, in his April 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing in Washington, D.C.  In a November 2013 letter, he was notified that his requested Board hearing had been scheduled for December 2013; however, in a December 2013 statement, received prior to his hearing, the Veteran, via his representative, requested that his hearing be canceled and a decision be made based on the evidence of record.  Therefore, the Board finds that the Veteran's request for a Board hearing is withdrawn.  38 C.F.R. § 20.702(e) (2013).

The Board also observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated through May 2013, which were considered by the agency of original jurisdiction (AOJ) in the May 2013 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that he has sleep apnea as a result of his military service, to include as a result of the difficulty he had sleeping during his combat service in Vietnam and/or as due to herbicide exposure coincident with such service.  As an initial matter, the Board notes that the Veteran has a current diagnosis of sleep apnea.  Specifically, an April 2008 private evaluation at Certified Sleep Centers of Northern Indiana diagnosed the Veteran with sleep apnea.  Subsequent records for private treatment with various doctors and institutions reflect ongoing complaints of sleep disturbance treated via CPAP machine.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to sleep apnea.  In this regard, he denied frequent trouble sleeping at the time of his October 1967 separation examination.  While he reported shortness of breath and pain or pressure in the chest, it was noted that such resulted from a shrapnel wound to the left thorax that he incurred in Vietnam.

However, the record reflects that the Veteran is the recipient of the Combat Infantryman Badge and Purple Heart, which denote combat service.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  In the instant case, while the Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to sleep apnea and he, in fact, denied frequent trouble sleeping at the time of his separation from service, his allegations that he had difficulty sleeping during service while out on ambush, waiting to do guard duty, coming off guard duty, or trying to sleep in forward bases are consistent with his combat service.  The Veteran has further alleged that such experiences set the pattern of only sleeping a few hours at a time. 

Additionally, the record reflects that the Veteran served in Vietnam from June 1966 to April 1967.  Therefore, he is presumed to have been exposed to herbicides coincident with such service.  38 C.F.R. § 3.307(a)(6)(iii).  While sleep apnea is not among the diseases for which VA's Secretary has recognized as having a presumptive relationship with herbicide exposure, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Therefore, in light of the Veteran's current diagnosis of sleep apnea, his in-service combat experiences resulting an irregular sleep pattern and exposure to herbicides, and his allegation that he has had an irregular sleep pattern since service, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his sleep apnea.

Additionally, while on remand, the Veteran should be requested to identify any outstanding VA or non-VA treatment records referable to his sleep apnea.  Thereafter, all identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify any outstanding VA or non-VA treatment records referable to his sleep apnea.  After securing any necessary authorization from him, obtain all identified treatment records. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2)  and 38 C.F.R. § 3.159(e) . 

2.  After obtaining all outstanding treatment records, the Veteran should be afforded a VA examination so as to determine the nature and etiology of his sleep apnea.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the record, to include the Veteran's statements and medical reports, the examiner should offer an opinion as to whether it is at least as likely as not that sleep apnea is related to the Veteran's military service, to include his irregular sleeping patterns coincident with his combat service and/or his exposure to herbicides.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his sleep apnea and the continuity of symptomatology, to include his allegation that he has had an irregular sleep pattern since service.  The rationale for any opinion offered should be provided.
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


